Citation Nr: 1714043	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  10-01 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide and radiation exposure.

2. Entitlement to service connection for arthritis, to include as secondary to herbicide and radiation exposure.

3. Entitlement to service connection for chronic kidney disease, to include as secondary to herbicide and radiation exposure.

4. Entitlement to service connection for chronic liver disease, to include as secondary to herbicide and radiation exposure.

5. Entitlement to service connection for gallbladder disorder, to include as secondary to herbicide and radiation exposure.

6. Entitlement to service connection for cardiovascular disease, to include coronary artery disease (CAD), myocardial infarction, atherosclerotic cardiovascular disease and angina, to include as secondary to herbicide and radiation exposure.

7. Entitlement to an initial rating in excess of 10 percent for cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to January 1962, and from December 1963 to May 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2003, August 2011 and January 2012 rating decisions of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).  

In an October 2002 statement, the Veteran asserted that the VA failed to diagnose him with diabetes in a timely manner and that he went undiagnosed for six years until he was properly diagnosed by a private physician.  As a result of the delayed diagnosis, the Veteran asserted that he developed "full blown diabetes" that affected his eyes, feet and kidneys.  In a February 2003 letter, the Veteran stated that he had been seen by VA doctors every two months beginning in 1988 and that he should have been diagnosed with diabetes at that time.  The Veteran asserted that due to the delay in treatment for diabetes, his diabetic condition worsened and he developed "other illnesses associated with [diabetes]."  Accordingly, the issues of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus and chronic kidney disease due to treatment at the VA Medical Center have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those claims and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

In October 2015, the Board remanded this case and instructed the AOJ to schedule the Veteran for a Board videoconference hearing.  The Board notes that a videoconference hearing was held in December 2016 and has been associated with the claims file.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Board notes that during the December 2016 Board hearing, the Veteran asserted that he developed prostate cancer as a result of exposure to chemicals during training in Germany between 1965 and 1966.  The Veteran is advised that a claim for benefits raised after March 24, 2015, as in this instance, must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  If the Veteran desires further action on this matter additional action on his part is necessary - namely, he must submit the proper application form to VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After examining the record, the Board finds that a remand is necessary and that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran VA examinations for his service-connection claim for arthritis and his increased rating claim for cervical spine disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Initially, the Board notes that the Veteran has broadly claimed exposure to herbicides and radiation while stationed in Germany during the Vietnam era.  The record further shows that the Veteran consistently asserted that he never served in Vietnam.  However, in a January 2017 correspondence to his representative, the Veteran stated that he had "all of the diseases as a result from being in Vietnam with chemicals used on me."  

The Board notes that the Veteran's claims file does not include any service personnel records.  The only service era documents contained in the claims file are the Veteran's service treatment records.   Accordingly, the Board finds that the AOJ should make efforts to obtain the Veteran's service personnel records and attempt to verify the Veteran's claim of service in Vietnam.  38 U.S.C.A. § 5103A.  Any unsuccessful attempt to obtain this evidence should be properly documented in the claims file, to include a memorandum of unavailability, if warranted.  

As to the Veteran's service connection claim for arthritis and his increased rating claim for cervical spine disability, the Board finds that additional development is necessary in order to fully and fairly adjudicate those claims.

1. Arthritis

The Veteran has broadly claimed service connection for arthritis.  During a December 2016 Board hearing, the Veteran testified that he had arthritis "everywhere,"  including in his knees, back, hand and neck.  The Board notes that the Veteran previously claimed service connection for left arm condition, left elbow condition and side condition, and that he is not service connected for those conditions.  The Board further notes that the Veteran is service connected for lumbar strain and degenerative joint disease of the cervical spine.  However, a review of the Veteran's STRs shows treatment for various musculoskeletal ailments other than those involving left arm, left elbow, side or spine.

The Veteran's March 1961 pre-induction and November 1961 induction examinations noted normal upper and lower extremities and normal musculoskeletal clinical evaluations.  Additionally, the November 1961 induction examination shows the Veteran denied swollen or painful joints, arthritis or rheumatism, or trick or locked knee.  In October 1963, the Veteran complained of pain in his left knee.  The treating physician found questionable loosening of the lateral ligament anterior of the knee and patellar crepitus.  An X-ray study revealed no evidence of a bone or joint pathology.  In a December 1963 STR, the Veteran was noted to be an ex-boxer who reported being struck in the jaw one month prior and having pain in his jaw whenever he opened his mouth.  The Veteran was diagnosed with temporomandibular arthritis.  A radiological examination noted an old right jaw injury and that there was no evidence of a recent or old fracture or other bony pathology.  In March 1964, the Veteran reported hurting his right hand while changing a tire and an April 1964 right hand radiological examination revealed no fracture or other abnormality.  An April 1964 STR noted a history of a right hand injury manifested by persistent pain the past three weeks.  The Veteran reported being unable to lift or pick up objects.  Pain was found on extension of 5th right finger and pain on ulnar deviation of hand.  Localized pain and a small knot were found in the area.  Lastly, a February 1967 separation examination shows that the Veteran reported swollen or painful joints, and arthritis or rheumatism.  The examining physician placed a question mark as to the Veteran's reported arthritis.

Post-service medical records show that in February 2009 the Veteran complained of pain in his right shoulder blade.  An April 2013 VA medical record noted arthritis in the Veteran's left knee and a history of gout.  A January 2015 VA medical record noted a past medical history of arthritis listed as unspecified.  In February 2015, the Veteran was diagnosed with a subchondral cyst within the right acetabulum related to arthritis.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.

Accordingly, for areas of the body other than the left arm, left elbow, side or spine, the record shows various in-service complaints and treatment related swollen or painful joints and arthritis, and current diagnoses of arthritis.  Most notably, the Veteran complained of left knee pain in October 1963 and has a current diagnosis for arthritis in the left knee.  Thus, the remaining question is whether these conditions are related.  Accordingly, the Board finds that a VA examination is necessary to properly adjudicate this claim on appeal.  38 U.S.C.A. § 5103A (West 2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

2. Cervical Spine

During a December 2016 Board videoconference hearing, the Veteran testified that his cervical spine disability had worsened, including worsening symptoms of lack of mobility and pain.

The Veteran last underwent a VA examination in May 2011.  At the time of the examination, the examiner noted that the Veteran used a straight cane for ambulation.  In a July 2013 VA Form 9, the Veteran asserted that due to his arthritis he was unable to get out of bed and that he required use of a walker in addition to a cane for ambulation.  

Evidence of a change in the condition or allegation of worsening of the condition renders an examination inadequate for rating purposes.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); see also Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Given the Veteran's assertion that his cervical spine disability has worsened since his last VA examination conducted nearly six years ago, including statements that his condition now requires use of a walker in addition to a straight cane for ambulation, a remand is warranted for a new VA examination.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding personnel records that have not already been associated with the claims folder.  If the Veteran's service personnel records are not available, or if the search for any such records otherwise yields negative results, a memorandum of unavailability should be prepared and associated with the claims file, and the Veteran should be notified in writing.

2. Contact the NARA, the JSRRC, and /or any other appropriate facility to request information that might corroborate the Veteran's service in Vietnam.  If multiple requests are required to obtain all the information sought, they should be made.  All requests and responses received from each contacted entity should be associated with the claims file.  If the requested information is unavailable, a formal finding of unavailability should be prepared and associated with the claims file, and the Veteran should be notified in writing.

3. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

4. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed arthritic condition, including left knee arthritis.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider the Veteran's statements regarding onset of symptoms.  

The examiner should list each arthritic conditions identified and provide an opinion concerning the following:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed arthritic condition, including left knee arthritis, is etiologically related to the Veteran's active service either on a direct or secondary basis?  The examiner must consider the medical records and lay statements, and a rationale for each opinion rendered should be provided.

A comprehensive rationale must be provided for the opinions rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5. Then, schedule the Veteran for an examination by an appropriate examiner to determine the current nature and severity of the Veteran's service-connected cervical spine disability.  

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed, and all pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should conduct range of motion studies of the spine, and assess any functional impairment due to such factors as pain and weakness, and express this functional impairment in terms of further loss of motion.  

6. Then, readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.








The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


